Exhibit 8.1 LIST OF SUBSIDIARIES Name of Subsidiary Country of Incorporation BluePhoenix Solutions USA Inc. United States Amalgamated Software NA Inc. (ASNA) United States BridgeQuest Inc. United States BluePhoenix Solutions Nordic, AS Denmark BluePhoenix Solutions U.K. Limited United Kingdom BluePhoenix Solutions Italia Srl. Italy Blue Phoenix I-Ter S.p.A. Italy BluePhoenix Solutions GmbH Germany BluePhoenix Solutions B.V. The Netherlands BluePhoenix Solutions Ltd. Cyprus BluePhoenix Solutions Srl. Romania BluePhoenix Solutions Co., Ltd. Korea Liacom Systems Ltd. Israel Zulu Software Inc. United States TIS Consultants Ltd. Cyprus BluePhoenix Technologies Ltd. Israel TISA Software Consultants Private Limited India
